Citation Nr: 1455717	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey, which granted service connection for PTSD and assigned a 50 percent disability evaluation.  

In July 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his July 2014 hearing, the Veteran indicated that he had been receiving treatment for his PTSD on a bi-weekly basis at the Brick VAMC outpatient facility.  It does not appear that any attempts have been made to obtain these records.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  The last VA treatment records associated with the claim date back to May 2012.  An attempt should be made to associate with the record all VA treatment records from the Brick VAMC/Outpatient Center from May 2012 to the present.  At the July 2014 hearing, the Veteran's agent indicated that he would be attempting to have the Veteran be seen/treated by a private physician.  Clarification should be made as to whether the Veteran was treated by additional care providers, and, if so, attempts should be made to obtain those records.  

The Veteran was last afforded a VA examination for his PTSD in August 2010.  At the time of his July 2014 hearing, the Veteran indicated that his current PTSD had worsened since the last examination.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for an additional VA examination is required in order to determine the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002).

As discussed in the Introduction, the issue of a TDIU has been raised by the record.  See Rice, supra.  As such, the Board must remand the TDIU portion of the Veteran's appeal.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2014).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014); Beaty, 6 Vet. App. 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran is currently service connected for PTSD and diabetes mellitus.  The Veteran has indicated that he has little to no income from his real estate business due to his service-connected PTSD.  For the above reasons, the Board finds that a remand for a VA examination is necessary to help determine whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for the TDIU issue.

2.  Request that the Veteran provide the names and addresses of any private treatment facilities or medical providers who have not been previously identified by the Veteran that have provided treatment for any psychiatric problems since May 2012.  Attempt to obtain any identified records and associate them with the record. 

3.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the Brick VAMC/outpatient facility from May 2012 to the present.

4.  The Veteran should be afforded a VA psychiatric examination to assist in determining the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner.  The examiner should discuss the functional and occupational impairment resulting from the Veteran's PTSD has on his employability and to indicate whether it prevents him from obtaining or maintaining substantially gainful employment.

5.  Then, schedule the Veteran for review by a VA vocational specialist or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The entire record must be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the functional impairment caused by the Veteran's service-connected disabilities and the effect on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issues, including the issue of entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his agent with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

